Filed 6/2/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 111

Aparna Thiel,                                           Plaintiff and Appellee
      v.
Kyle Thiel,                                          Defendant and Appellant



                                No. 20200002

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Gail Hagerty, Judge.

AFFIRMED.

Per Curiam.

Theresa L. Kellington, Bismarck, N.D., for plaintiff and appellee.

Rodney E. Pagel, Bismarck, N.D., for defendant and appellant.
                                Thiel v. Thiel
                                No. 20200002

Per Curiam.

[¶1] Kyle Thiel appeals from district court orders entered in August and
September 2019 denying his motions for continuance and for appointment of a
parenting investigator, and from a divorce judgment entered in November
2019. He argues that the district court erred in failing to grant his motions for
continuance to allow him to retain substitute trial counsel; erred in failing to
grant his motions for appointment of a parenting investigator; and erred and
violated his due process rights by making various evidentiary and procedural
rulings at trial. Because the district court did not abuse its discretion, we
summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2] Jon J. Jensen, C.J.
     Jerod E. Tufte
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Daniel J. Crothers




                                       1